DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed August 1, 2022.

Specification
The objection to the abstract  of the disclosure has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2021/0305351 A1) in view of Lee et al. (US 2020/0192524 A1).
In regard to claim 1, Cho et al. teach a unit display panel, comprising:  a substrate 110; a display area DA defined at middle portion of the substrate 110 and a non-display area PA around the display area DA; a pad portion 50 disposed at the non-display area PA; and a plurality of power terminals 10/20/30/40 disposed outside the pad portion 50 in the non-display area PA (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 2, Cho et al. teach that the power terminals 10/20/30/40 can include:  a first terminal 10 connected to a low level pad 56 in the pad portion 50; and a second terminals 20 connected to a high level pad 54 in the pad portion 50 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 3, Cho et al. teach the first terminal 10 is divided into a plurality of first terminals 66 (right and left side) which are arrayed with a predetermined distance on at least one side of the substrate 110, and wherein the second terminal 20 is divided into a plurality of second terminals 64 (right and left side) which are arrayed between two neighboring (66 on the right side and 66 on the left side) first terminals 66 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 5, Cho et al. teach the first terminal 20 disposed along perimeter of the substrate 110, and wherein the second terminal 10 is parallel with the first terminal 20 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
However, Cho et al. fail to teach the plurality of power terminals disposed on the outermost side of the substrate.
Lee et al. teach a plurality of power terminals SL2 disposed on the outermost side of the substrate SUB (Figure 5, pages 5-6, paragraphs [0084]-[0089]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit display panel structure as taught by Cho et al. with the unit display panel having a plurality of power terminals disposed on the outermost side of the substrate as taught by Lee et al. to provide a capable testing device and system (page 1, paragraphs [0007]).

Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the connecting member disposed between two unit display panels; and the connecting member connecting the first terminals of the unit display panels and the second terminals of the unit display panels, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Lee et al. (US 2016/0371558 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 12, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822